Bernard Ryan, P. J.
This is an application made under provisions of subdivision 5 of section 10 of the Court of Claims Act to file a claim for personal injuries based upon an allegation that the State of New York failed to erect and maintain traffic control devices and failed to provide adequate warning. Applicant was injured when struck by a motor vehicle. He is a resident of Gadshill, Ontario, Dominion of Canada.
Permission is granted upon the authority of Potter v. State of New York (5 A D 2d 725), and in the discretion of the court.